HAZED, District Judge.
The importation in question consists of glass having a globular shape in imitation of the human eye. For the purpose of fastening the eyes in place, a small hollow extension or stem is provided at the back. The iris and the pupil are skillfully painted or traced in order to complete the resemblance and to effectuate the desired object. The duty assessed by the collector of customs was under paragraph 100, which provides for the payment of 60 per cent, ad valorem. The importers claim the merchandise should have been assessed at 45 per cent, ad valorem, under paragraph 112; and they contend that the coloring is not decorative or ornamentative, and hence is not dutiable under the first-mentioned paragraph of the act of 1897. The Board of General Appraisers was of the opinion that, considering the use to which the article is put, namely, for dolls, the painting and tracing of the iris and the pupil was in the nature of an ornamentation, and, further, ’that a substantial part of the glass was colored, and therefore the decision of the collector was proper.
The protest, in my judgment, was properly overruled, and I concur in the conclusions and reasoning of the board. The decision is therefore sustained.